Citation Nr: 1639510	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION


The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in January 2015, when it was remanded to the RO for additional development.

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in November 2013, a transcript of which is on file.

When this case was previously before the Board, the Board's remand contemplated both (a) the issue of entitlement to service connection for PTSD and (b) the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  During the processing of the Board's January 2015 remand, the RO issued a rating decision in July 2015 that awarded service connection for "bipolar I disorder with psychotic features and substance use disorder (claimed as acquired psychiatric disorder other than PTSD, inclusive of a major depressive disorder)."  That decision explained to the Veteran that it "represents a total grant of benefits sought on appeal for this issue."  The issue of entitlement to service connection for PTSD, alone, remained in appellate status and has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for PTSD

The Veteran's claim of entitlement to service connection for PTSD includes his identification of an in-service stressor event featuring his account of having suffered a personal assault in November 1975.  38 C.F.R. § 3.304(f)(5) provides that, in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).

The Veteran has asserted, including during his November 2013 Board hearing and his May 2015 VA examination, that following the personal assault he experienced difficulties with regard to discipline and substance abuse during the remainder of his period of service.  

The Veteran's service personnel records document a number of instances in which he was counseled for disciplinary concerns and substance abuse concerns, including instances prior to, during, and following November 1975.  The Veteran was ultimately discharged in March 1976 for reasons, as described in his Proposed Discharge notification letter, involving "attitude, motivation, and self-discipline."  In addition, the Veteran's service separation examination report includes a medical history questionnaire that shows that the Veteran endorsed experiencing difficulties with "nervous trouble" and "frequent trouble sleeping."  The Veteran has described, including during his May 2015 VA examination, that he received treatment at VA for depression soon following his March 1976 separation from active service; although VA records of such treatment have not yet been located and made available for review in the claims-file as of this time, the Board notes that a July 2015 RO rating decision awarded service connection for bipolar disorder in part on the basis of the Veteran's account of having received mental health treatment in 1976.

The Board finds that a professional medical / mental health expert opinion is warranted to address the question of whether the pertinent information of record indicates that a personal assault occurred.

The Board observes that the May 2015 VA mental health examination report essentially concludes that the Veteran did not have a diagnosis of PTSD; the May 2015 VA examiner explains a rationale for concluding that the Veteran did not have PTSD with reference to a number of factors, including with discussion of the records from "the only mental health provider to give veteran this diagnosis" and the fact that "his current providers do not list PTSD as one of his working diagnoses."  However, notably, the Veteran's VA medical records from after the May 2015 VA examination show that another mental health treatment provider has repeatedly entered a diagnosis of "PTSD," including in July 2015 and August 2015 reports.  Some other references to a PTSD diagnosis (added to the record after the May 2015 VA examination report) are listed as "provisional" or "by history."  As there appears to be renewed uncertainty as to whether the Veteran may have a diagnosis of PTSD, the Board finds that it is appropriate at this time to determine whether the Veteran may have a verifiable in-service stressor.

Service Connection for Disabilities of the Back and of the Feet

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In June 2015, the Veteran underwent a VA fee-basis examination to evaluate the nature and etiology of his feet and his back disabilities in connection with this appeal.  The Board finds that the findings and etiology opinions provided in the resulting examination report are inadequate for the purposes of appellate review in this case.

With regard to the back disability claim, the examiner found no etiological link between the Veteran's current disability and his period of service "because there is no documentation of trauma to the back or continuing back symptoms."  The examiner did not adequately discuss the significance of the Veteran's documented in-service back pain, his lay testimony describing in-service injury to the back, or his lay testimony describing a history of continuous back pain symptomatology following service (including as presented at the November 2013 Board hearing).  The report also presents some confusion with regard to the diagnostic nature of any current back disability inasmuch as the report lists a diagnosis of "degenerative joint disease thoracolumbar spine," and that "arthritis" is documented in diagnostic imaging, but the associated radiology report (attached at the end of the examination report) states: "No evidence of arthritis" for the lumbosacral spine and "No evidence of arthritis" for the thoracic spine.

With regard to the foot disability claim, the examiner found no etiological link between the Veteran's current disability and his period of service because "x-rays today are within normal limits and show no evidence of trauma or post-traumatic arthritis.  The question is moot....  Arthritis is not found and x-ray on 4/17/2015 is within normal limits.  The question is moot."  The examiner did not adequately discuss the significance of the foot disabilities that were noted during the examination.  Although arthritis was not diagnosed for the feet, the examination report notes the Veteran's use of arch supports and his complaints of bilateral foot pain and of pain "around the [right] big toe joint."  The examiner then identifies the presence of "other foot conditions" featuring "Contusion to right plantar heel, strain of right 1st MTP" with "Mild" severity.  The right heel and right great toe joint locations correspond to the Veteran's in-service documented complaints (in October 1975 and February 1976 service treatment records); it is not clear whether the fee-basis VA examiner was attempting to describe the remote injury or was identifying current conditions of the right heel / calcaneus and great toe areas.  The form used for the report appears to contemplate this section as reporting current findings: "Section X - Foot Injuries and Other Conditions"; "Does the Veteran have any foot injuries or other foot conditions," to which the examiner replied by marking the box for "Yes" and identifying a right heel contusion and 1st metatarsophalangeal joint strain.  The examiner did not adequately discuss the significance of the Veteran's documented in-service right heel (calcaneus) and right great toe complaints, his lay testimony describing in-service injury to the feet (he described in-service injury to "both" feet during the November 2013 Board hearing), or his lay testimony describing a history of continuous foot pain symptomatology following service (including as presented at the November 2013 Board hearing).

The Board finds that a new VA examination is warranted to fulfill VA's duty to assist and to develop evidence that adequately supports informed appellate review of these issues.

Attempts to Obtain VA Medical Records

The Board's prior January 2015 remand of these issues directed that actions be completed to attempt retrieval of VA medical treatment records compiled from 1976 to 1999 at VA facilities in Muskogee and Tulsa, Oklahoma.  The Veteran has repeatedly indicated that such records are absent from his claims folder and that his efforts have been unsuccessful in obtaining them.  Multiple attempt to obtain the referenced records from the VA facility in Muskogee, Oklahoma are documented in the record; a July 2015 memorandum of record indicates that such records are determined by the RO to be unavailable.  However, the Board is unable to clearly determine the outcome of action to obtain the Veteran's referenced VA treatment records from other sources / facilities.  The claims file contains documentation of a March 2015 request for the referenced records sent to the VA Medical Center (VAMC) in Oklahoma City.  Review of the record has not revealed a reply received from that facility (whereas, a June 2015 negative reply from the Muskogee VAMC is documented in the claims-file).  The July 2015 supplemental statement of the case (SSOC) notes the attempts to obtain records from the Muskogee VAMC, but does not clearly reveal the outcome of the attempts to obtain the records from the Oklahoma City VAMC.  The July 2015 SSOC does report that attempts to request the records from other VA medical centers "were returned undeliverable" and others "received no response."  The SSOC's account of these difficulties appears to contain a typographical error in that each reference to a VAMC identifies "Muskogee," when it appears that at least one of the references may have been intended to refer to the request for records from the Oklahoma City VAMC.

It is unclear to the Board why VA was unable to contact a VAMC, and the suggestion of a request to the VAMC for records being "returned undeliverable" suggests that some confusion in misaddressing the request may have taken place.  It does not appear that the matter of determining the availability of the sought VA records has been resolved with clear documentation and notice to the Veteran as directed in the Board's January 2015 remand.  Under the circumstances, and as this case must be remanded for other reasons, the Board believes it is appropriate to make a new attempt to complete the actions directed by the January 2015 Board remand with regard to attempting to obtain outstanding pertinent VA medical records from the Tulsa (and/or Oklahoma City) VA medical facilities.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

It is not entirely clear to the Board whether the unsuccessful attempt to obtain records from the Oklahoma City VAMC was an action taken with regard to the Board's January 2015 remand directive to seek records for VA treatment provided to the Veteran in Tulsa, but the Board is unable to clearly determine whether there has been adequate resolution on the status of efforts to obtain those records.  The Board observes that in May 2015 the RO obtained VA medical records from a Tulsa VA facility documenting a period from 1994 to 1996, a small portion of the period of treatment the Veteran has identified.  It is not clear whether the obtained records represented all available pertinent records, especially in light of the fact that the July 2015 SSOC refers to attempts to obtain records from the Oklahoma City VAMC being potentially misaddressed.  During the processing of this remand, the AOJ shall have the opportunity to associate with the claims-file clear documentation confirming that all appropriate action has been properly completed to attempt to obtain the referenced outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records compiled from 1976 to 1999, which were compiled at VA facilities located in Tulsa, Oklahoma, for inclusion in the Veteran's claims folder (including follow up on the prior efforts to obtain pertinent records from the VAMC in Oklahoma City, Oklahoma).  Efforts to obtain these should continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.

2.  Obtain all pertinent VA treatment records compiled since August 2012 (those not already of record) at VA facilities for inclusion in the Veteran's VA electronic claims folder.

3.  After the record is determined to be complete, forward the claims folder and copies of all pertinent records to a VA psychiatrist to determine whether there were behavioral changes or other indications of the Veteran being subjected to physical assault trauma in-service.  The claims file and a copy of this remand should be made available to the examiner.

The examiner must be advised that actual corroboration of the claimed physical assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a physical assault in-service as he has alleged, even without corroboration of record.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the Veteran's descriptions of being assaulted in November 1975 and subsequently experiencing disciplinary and substance abuse issues during service; the notations in the Veteran's service personnel records of disciplinary and substance abuse issues (before and after November 1975); the Veteran's March 1976 separation for problems with "attitude, motivation, and self-discipline" (as described in the March 1976 Proposed Discharge notification letter); the Veteran's documented report of difficulties sleeping and "nervous trouble" at the time of his March 1976 separation medical history questionnaire; and the Veteran's report of having received treatment for depression beginning in 1976.  (Note: the Veteran's pertinent lay statements are presented in various documents of record, including the November 2013 Board hearing transcript and the May 2015 VA examination report.)

If the examiner concludes that any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After the record is determined to be complete, afford the Veteran VA examinations in order to ascertain the nature and etiology of any existing disorder of his back or either foot.  As part of those examinations, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation of each affected area and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner(s) for review.  All pertinent diagnoses should be clearly identified.

The VA examiner(s) should then offer an opinion addressing the following questions, providing a complete rationale for each response:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of the Veteran's back or either foot originated during active duty or is otherwise attributable thereto or any incident thereof?  Full consideration should be afforded the Veteran's account of in-service injuries and manifestations of disability in the affected areas and his account of his post-service history of pertinent symptoms, in addition to the documentation of back and foot symptom complaints in the Veteran's service treatment records and any pertinent post-service evidence.

(b) Is it at least as likely as not (50 percent or greater degree of probability) that arthritis of the back or either foot is shown during the one-year period following the Veteran's discharge from service in March 1976 and, if so, to what degree is any such arthritis shown to have manifested?

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Lastly, after completing any further indicated development (in particular, additional development that may be warranted if an in-service PTSD stressor event is verified) adjudicate the claims for service connection for PTSD, a back disorder, and bilateral foot disorder based on all of the evidence of record and all governing law and regulations.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

